In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Town Board of the Town of Cortlandt which denied petitioner’s application for a permit for the construction of a multiple-family residential development, the appeal is from (1) so much of an order of the Supreme Court, Westchester County, entered August 9, 1974, as, upon reargument, directed a hearing as to the issue whether petitioner had obtained a vested right and (2) a judgment of the same court, entered April 11, 1975, which, after a hearing, inter alia, dismissed the petition. Order affirmed insofar as appealed from, and judgment affirmed, all without costs or disbursements. The record supports the finding of Special Term that the respondents were not guilty of willfully withholding approval of appellant’s application. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur.